Determination unanimously annulled, with $50 costs and disbursements and respondent directed to restore petitioner’s license. Memorandum: Petitioner’s driver’s license was suspended for 30 days following a hearing pursuant to section 510 (subd. 3, par. [e]) of the Vehicle and Traffic Law because of gross negligence in the operation of his automobile. While there is proof in the record upon which a finding of ordinary negligence might possibly be based, we find no substantial evidence that petitioner was guilty of gross negligence in the operation of his vehicle. (Review of determination of respondent suspending petitioner’s driver’s license for 30 days, transferred by order of Erie Special Term.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.